DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 30 November 2020 has been accepted and entered.
Response to Arguments
Applicant’s arguments, see remarks filed 30 November 2020, with respect to the rejection of claims 1-15 have been fully considered and are persuasive, in view of the presently amended claims.  The rejection of claims 1 and 5-15 has been withdrawn. Claims 2-4 have been canceled.
Allowable Subject Matter
Claims 1 and 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 13, the previously cited prior art reference to Ladjevardi et al. (US 2007/0100555 A1) fails to disclose the claimed steps of determining a degree of prior damage comprising: during exposure of each partial area of the hair region to near-infrared and/or infrared light, recording, for each partial area, a spectrum of at least part of the near-infrared and/or infrared light which has interacted with each partial area of the hair region; comparing at least part of the spectrum with a spectroscopic calibration model obtained by means of near-infrared and/or infrared spectra and degrees of prior damage of a plurality of calibration hair samples; and determining the degree of prior damage for each partial area of the hair region of the hair that is to be coloured, under consideration of the aforesaid comparison.
Claims 5-12 and 14-15 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	19 February 2021